Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered: wherein Claims 1-20 are pending.   Claims 1, 8 and 15 have been amended. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical  recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 1-6 of identifying a time period of expected decreased traffic at a location (limitation 1), receiving, event data regarding events occurring during the time period of expected decreased traffic, the event being an event attended by consumers (limitation 2); receiving consumer data including average spend by the consumers (limitation 3); generating, based on input received, the targeted advertisement based on constraints set by a user and the average spend by consumers (limitation 4), receiving from a user, a channel (selection of a channel) in which the targeted advertisement is to be deployed (limitation 5) and deploying, to a subset of the consumers based on the average spend, the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic (limitation 6) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
In addition, claim 8, the limitations 1 and 4, 6 mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers observing/evaluating/analyzing sales traffic information (sales information) in order to identify a time period of expected decreased traffic (e.g., decreased in sales) at a location.  Next, the human being can observing/evaluating/analyzing the received input/constraints data and the received average spend by consumers data in order to generate the targeted advertisement.  Further, the human being can observing/evaluating/analyzing the time period of expected decreased traffic in order to deploy the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic.  
Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”:
Steps/limitations 2-6 of receiving constraints from a user, the constraints include a budget adjusted (limitation 2), identifying a time period of expected decreased traffic corresponding to an event proximate a location and attended by consumers (limitation 3), generating, the targeted advertisement based on constraints (limitation 4), receiving a channel (selection of a channel from a user) in which the targeted advertisement is to be deployed (limitation 5) and deploying the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic (limitation 6) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
claim 8, the limitations 3-4 and 6 mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing sales traffic information (sales information) in order to identify a time period of expected decreased traffic (e.g., decreased in sales) corresponding to an event proximate a location and attended by consumers.  Next, the human being can observing/evaluating/analyzing the input received and constraints set by a user in order to generate the targeted advertisement.  Further, the human being can observing/evaluating/analyzing the time period of expected decreased traffic in order to deploy the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
Independent claims 8 and 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network…..) to perform abstract steps/limitations 1-6 (in claim 8) and steps/limitations 2-6 (in claim 15) mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…, a network….).  Further, the additional elements in claim 8 and 15 of “at least one remote computing system” and  “a mobile device” (a user device) are merely the sources, where information are received from, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  Also, the step/limitation 5 in claim 8 and 15 of “receiving a channel in which the targeted advertisement is to be deployed” via the processor is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.   Furthermore, the steps/limitations in claims 8 and 15 of “receiving, from at least one remote computing device, event data….”; “receiving, from the at least one remote computing system, consumer data….”; “displaying a slider on the display…….”; “receiving constraints from a user…..”; and “deploying……the targeted advertisement via the channel….” via the processor are merely gathering data/receiving data, and displaying data/transmitting data, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a processor in electrical communication with the display; a memory storing instructions that, when executed by the processor, cause the processor.…) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  
Independent claims 8 and 15 (step 2B):  The additional element in claim 8 and 15 (i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…,  a network…..) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., a processor, a display, a processor in electrical communication with the display, a memory storing instructions that, when executed by the processor, cause the processor…,  a network…..” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-6 (in claim 8) and steps/limitations 2-6 (in claim 15)  mentioned above.   Further, the additional elements in claim 8 and 15 of “at least one remote computing system” and  “a mobile device” (a user device) are merely the sources, where information are received from, which are considered as general link to technological environment, thus are not significantly more than the identified abstract idea.  Also, the step/limitation 5 in claim 8 and 15 of “receiving a channel in which the targeted advertisement is to be deployed” by the processor is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.   Furthermore, the steps/limitations in claims 8 and 15 of “receiving, from at least one remote computing device, event data….”; “receiving, from the at least one remote computing system, consumer data….”; “displaying a slider on the display…….”; “receiving constraints from a user…..”; and “deploying……the targeted advertisement via the channel….” the processor are merely gathering data/receiving data, and displaying data/transmitting data, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.
In addition, when reevaluating in step 2B here, the use of generic computer to receive data/gather data and display information/delivery information (“insignificant extra solution activity” limitations in claims 8 and 15 just mentioned above in step 2A prong II) through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 1:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent method claim 1 is also rejected as claim(s) 8 and 15.  The components (i.e., a computing device/the computing device; one remote computing system via a network...,) described in independent 1 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-7, 9-14 and 16-20 are merely add further details of the abstract steps/elements recited in claims 1, 8 and 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-7, 9-14 and 16-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-4, 7-11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saurabh et al; (US 2014/0172573 A1), in view of Clyne; (US 2011/0035288 A1); in view of Tarantino; (US 2011/0112892 A1), and in view of High et al; (US 2017/0278053), and further in view of Minks-Brown; (US 10,078,854 B1):
5.	Independent claims 1 and 8:  Saurabh teaches a method for deploying a targeted advertisement, the method comprising:
generating, by the computing device, based on input received from a mobile device (e.g., location information determined via GPS of mobile devices are within radius target in paras 0097-0099), the targeted advertisement (e.g., promotions, discounts in para 0053) based on constraints (parameters e.g., budget, target location based devices/audience, time period of advertisement in fig 5 paras 0033- 0042) set by a user (e.g., advertiser) (part of step/limitation 4) {At least fig. 4 paras 0029-0031, 0097-0099 in context with fig. 5 paras 0033-0042}; and
deploying, by the computing device to a subset of the consumers (e.g., end users that are satisfied the location based radius condition in paras 0029-0031), the targeted advertisement during a predetermined time period (fig. 5 paras 0037-0038, see start, (part of step/limitation 6) {At least fig. 4 paras 0029-0031 in context with fig. 5 especially paras 0037-0038}.
However, Saurabh does not explicitly teach the underlined features:  
receiving, at the computing device, from the at least one remote computing system, consumer data including average spend by the consumers (step/limitation 3);
generating, by the computing device, the targeted advertisement based on constraints set by a user and the average spend by consumers (part of step/limitation 4); and
deploying, to a subset of the consumers based on the average spend, the targeted advertisement (part of step/limitation 6) 
Clyne teaches a general concept of:
receiving, from the at least one remote computing system (e.g., transaction handler 103 in paras 0067-0069, 0398), consumer data (e.g., intelligence information regarding e.g., a segment of users such as aggregated spending profile of a segment of users in paras 0067-0069, 0398, 0157, 0403, 0141-0145) including average spend by the consumers (para 0367 indicates aggregated spending profile include average spending amount) (step/limitation 3) {At least paras 0067-0069 in context with paras 0157, 0333, 0339, 0367-0369, 0398, 0401, 0403};
generating the targeted advertisement (e.g., advertisements, customized offers) based on the average spend by consumers (para 0367 indicates aggregated spending profile include average spending amount) (part of step/limitation 4) {
deploying, to a subset of the consumers (aggregated spending profile of a segment of users in paras 0067-0069, 0398, 0157, 0403, 0141-0145) based on the average spend (para 0367 indicates aggregated spending profile include average spending amount), the targeted advertisement (e.g., advertisements, customized offers) (part of step/limitation 6) {Abstract, paras 0071-0072, 0280 in context with paras 0067-0069, 0398, 0157, 0403, 0367.  Also see paras 0141-0145} 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generating, by the computing device based on input received from a mobile device  the targeted advertisement based on constraints set by a user; and deploying, by the computing device to a subset of the consumers the targeted advertisement during a predetermined time period” of Saurabh to include “receiving, from the at least one remote computing system, consumer data including average spend by the consumers; generating the targeted advertisement based on the average spend by consumers; and deploying, to a subset of the consumers based on the average spend, the targeted advertisement”, taught by Clyne.  One would be motivated to do this in order to improve audience targeting for online advertising. Thus, customers will get better advertisements and offers presented to them; and the advertisers will achieve better return-on-investment for their advertisement campaigns {Clyne:  At least para 0083}.
	However, the combination of Saurabh and Clyne does not explicitly teach the underlined features:  “identifying by a computing device, a time period of expected decreased traffic at a location” (step/limitation 1) and “deploying the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic” (part of step/limitation 6).
	Tarantino teaches the general concept of:
identifying a time period of expected decreased traffic (e.g., sales are slow) at a location (e.g., zone in Abstract, paras 0202-0205)  {At least paras 0202-0205};
deploying the targeted advertisement (e.g., promotion) during a predetermined time period prior to the time period of expected decreased traffic (e.g., sales are slow) {At least paras 0202-0205}
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generating, by the computing device the targeted advertisement based on constraints set by a user and the average spend by consumers; and deploying,  by the computing device to a subset of the consumers based on the average spend, the targeted advertisement during a predetermined time period” of Saurabh to include “identifying a time period of expected decreased traffic at a location; and deploying the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic”, taught by Tarantino.  One would be motivated to do this in order to entice users to visit and make purchases during a period of slow sales {Tarantino:  At least paras 0202-0205}.  
	However, the combination of Saurabh, Clyne and Tarantino does not explicitly teach the underlined features:  “receiving, at the computing device from at least one remote computing system via a network, event data regarding events occurring during the time period of expected decreased traffic, the event being an even attended by consumers” (part of step/limitation 2).
	High also teaches identifying a time period of expected decreased traffic at a location (already taught by Saurabh above) {At least paras 0068-0069, 0073}.  High further teaches receiving, from at least one remote computing system (e.g., database 104c of server 102c, which stores a date and description for other events such as sporting events, political event, cultural events, holidays…etc., in fig 1 para 0028) via a network {fig. 1 para 0028 in context with paras 0065-0066), event data regarding events (e.g., sporting event, high school or college graduations in paras 0065-0066…etc.,) occurring during the time period of expected decreased traffic, the event being an even attended by consumers {At least paras 0065-0069 in context with fig. 1 especially para 0028.  Also see paras 0079-0080 in context with para 0028}.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “identifying a time period of expected decreased traffic at a location” of the combination of Saurabh, Clyne and Tarantino especially Tarantino to include “receiving, from at least one remote computing system via a network, event data regarding events occurring during the time period of expected decreased traffic, the event being an even attended by consumers”, taught by High.  One would be motivated to do this in order to provide an improved approach for predicting sales of a product in response to events {High:  At least para 0004}.  
	However, the combination of Saurabh, Clyne and Tarantino, and High does not explicitly teach the underlined features: “receiving, by the computing device from a user device, a channel in which the targeted advertisement is to be deployed” (step/limitation 5); and “deploying, by the computing device to a subset of the consumers based on the average spend, the targeted advertisement via the channel during a predetermined time period prior to the time period of expected decreased traffic” (part of step/limitation 6).
	Minks-Brown teaches a general concept of:
receiving, from a user device (e.g., advertiser), a channel (e.g., SMS channel or other channels in figs 1-2 cl. 6 lines 26-34, cl. 10 lines 8-25 in context with cl. 3 lines 61-67 through cl. 4 lines 1-54) in which the targeted advertisement is to be deployed (step/limitation 5) {At least figs 1-2 cl. 6 lines 26-34, cl. 10 lines 8-25 in context with cl. 3 lines 61-67 through cl. 4 lines 1-54};
deployting to a subset of the consumers (cl. 10 lines 1-15), the targeted advertisement via the channel (part of step/limitation 6) {At least Fig. 2 cl. 10 lines 8-25 in context with fig. 6 cl. 18 lines 22-27, step 640 and cl. 11 lines 60-66}.  
Therefore, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generating, by the computing device the targeted advertisement based on constraints set by a user and the average spend by consumers; and deploying, by the computing device to a subset of the consumers based on the average spend, the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic” of the combination of Saurabh, Clyne and Tarantino, and High to in include “receiving, from a user device, a channel in which the targeted advertisement is to be deployed; and deployting to a subset of the consumers, the targeted advertisement via the channel”, taught by Minks-Brown.  One would be motivated to do this in order to enable the advertisers to have control of which channel they want to have their advertisements to be delivered to the customers/consumers.     
6.	Claims 2 and 9:  The combination of Saurabh, Clyne, Tarantino, Highn and Minks-Brown teaches the claimed invention as in claims 1 and 8.  The combination further teaches establishing a budget for the targeted advertisement {Saurabh:  At least fig. 5 especially paras 0039, 0029-0030}.
7.	Claims 3 and 10:  The combination of Saurabh, Clyne, Tarantino, Highn and Minks-Brown teaches the claimed invention as in claims 1 and 8.  The combination further teaches generating the targeted advertisement includes identifying the subset of consumers as a target audience for the targeted advertisement based on a vicinity to the location during the event {Saurabh:  At least figs. 4 especially para 0031 in context with fig. 5 paras 0033-0040}, and {Tarantino:  At least Abstract, 0204} in context with {High: paras 0065-0066, 0068-0069, 0075}.
8.	Claims 4 and 11:  The combination of Saurabh, Clyne, Tarantino, Highn and Minks-Brown teaches the claimed invention as in claims 1 and 8.  The combination further teaches generating the targeted advertisement includes generating an incentive to be included in the targeted advertisement {Saurabh:  At least para 0053, see coupons, promotions in context with fig. 4 paras 0029-0031}, and also {Tarantino:  At least paras 0202-0205 in context with 0003, see promotions/coupons}.
9.	Claims 7 and 14:  The combination of Saurabh, Clyne, Tarantino, Highn and Minks-Brown teaches the claimed invention as in claims 1 and 8.  The combination further teaches deploying the targeted advertisement includes transmitting the targeting advertisement to mobile devices located within a predetermined distance of a location {Saurabh:  At least fig. 4 paras 0029-0031}, and also {Tarantino:  At least paras 0202-0205, Abstract}.
10.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saurabh et al; (US 2014/0172573 A1), in view of Clyne; (US 2011/0035288 A1); in view of Tarantino; (US 2011/0112892 A1), in view of High et al; (US 2017/0278053), in view of Minks-Brown; (US 10,078,854 B1), and further in view of Roberts et al; (US 2006/0089878 A1):
11.	Claims 5 and 12:  The combination of Saurabh, Clyne, Tarantino, High and Minks-Brown teaches the claimed invention as in claims 1 and 8.  The combination does not explicitly teach the underlined feature “receiving updated traffic data corresponding to the time period of expected decreased traffic”.
	Roberts teaches the general concept of receiving updated traffic data (e.g., redemption data/sales data) corresponding to distributing/deploying a targeted advertisement (e.g., coupons/promotions) {At least paras 0080, 0082}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “deploying the targeted advertisement (e.g., promotion) during a predetermined time period prior to the time period of expected decreased traffic” of the combination of Saurabh, Clyne, Tarantino, High and Minks-Brown to include “receiving updated traffic data (e.g., redemption data/sales data) corresponding to distributing/deploying a targeted advertisement”, taught by Roberts.  One would be motivate to do this order to enable the advertiser/provider to determine the effectiveness of the distributed advertisement (e.g., promotions/coupons).  
12.	Claims 6 and 13:  The combination of Saurabh, Clyne, Tarantino, High, Minks-Brown and Roberts teaches the claimed invention as in claims 5 and 12.  The combination further teaches increasing an incentive (e.g., increase incentive offered in paras 0080, 0082) included in the targeted advertisement based on the updated traffic data (e.g., redemption data/sales data) received {Roberts:  At least paras 0080, 0082}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “receiving updated traffic data corresponding to the time period of expected decreased traffic” of the combination of Saurabh, Clyne, Tarantino, High, Minks-Brown and Roberts to include “increasing an incentive included in the targeted advertisement based on the updated traffic data received”, taught by Roberts.  One would be motivated to do this in order to increase advertisement’s effectiveness since it will help to attract/entices users to make purchases.  
13.	Claims 15-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ketchum; (US 2011/0161162 A1); in view of Champion et al; (US 2007/0234236), in view of Tarantino; (US 2011/0112892 A1), High et al; (US 2017/0278053), and further in view of Minks-Brown; (US 10,078,854 B1):
14.	Independent claim 15:   Ketchum teaches a system for deploying a targeted advertisement, the system comprising:
a display (At least fig. 1 especially para 0024, fig. 4 paras 0053-0061, figs. 8-10 paras 0069-0076, fig. 11 para 0077-0079};
a processor (e.g., system in figs 1-2, 4, 8-11 in context with paras 0083-0086) in electrical communication with the display {At least fig 1 para 0024, fig. 4 paras 0053-0061, figs. 8-10 paras 0069-0076, fig. 11 para 0077-0079}; and
a memory storing instructions that, when executed by the processor {e.g., system in figs 1-2, 4, 8-11 in context with paras 0083-0086}, cause the processor to perform actions comprising
displaying a box on the display (e.g., box 1110 in fig. 11), the box corresponding to a budget amount (e.g., minimum effective budget/weekly budget) for the targeted advertisement (part of limitation 1) {At least fig. 11 especially paras 0077-0078 in context with fig. 4 especially paras 0056, 0059},
receiving constraints (e.g., geographic , demographic…etc., in paras 0057-0058, and minimum effective budget/weekly budget in paras 0059, 0077-0078) from a user (e.g., advertiser), the constraints include the budget (e.g., minimum effective budget/weekly budget in paras 0059, 0077-0078) adjust via the box (e.g., box 1110 in fig. 11, paras 0077-0078 in context with para 0059) (part of limitation 2) {At least fig. 4 paras 0053-0064 especially para 0059 in context with fig. 11 paras 0077-0079}, 
generating, the targeted advertisement based on constraints set by a user (e.g., advertiser) (limitation 4) {At least para 0014 in context with fig. 4 paras 0053-0061 especially para 0061 and fig. 11 paras 0077-0079}, and
deploying the targeted advertisement during a predetermined time period (part of limitation 6) {At least para 0014 in context with fig. 4 paras 0053-0061 especially para 0061 and fig. 11 paras 0077-0079}.
However, Ketchum does not explicitly teach the underlined features:  displaying a slider on the display, the slider corresponding to a budget amount for the targeted advertisement (part of limitation 1); and receiving constraints from a user, the constraints include the budget adjusted via the slider (part of limitation 2).  In other word, Ketchum’s box that is: displaying on the display, that is corresponding to a budget amount of the targeted advertisement, and that is used for adjusting the budget is not explicitly a “slider”.  
Champion teaches a general concept of: displaying a slider on the display, the slider corresponding to an information (part of limitation 1); and receiving constraints from a user, the constraints include the information adjusted via the slider (part of limitation 2) {At least Abstract, Fig. 1 para 0026, fig. 11 paras 0038-0040}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “displaying a box on the display, the box corresponding to a budget amount for the targeted advertisement (part of limitation 1); and receiving constraints from a user, the constraints include the budget adjusted via the box” of Ketchum to include “displaying a slider on the display, the slider corresponding to a budget amount for the targeted advertisement; and receiving constraints from a user, the constraints include the budget adjusted via the slider”.  One would be motivated to do this in order to enable another option (e.g., via a displayed user interface/UI slider) for adjusting information (e.g., advertisement values, advertisement options).  Using UI slider will allow users (e.g., advertisers) to explore many different options or values quickly and simultaneously.  
	However, the combination of Ketchum and Champion does not explicitly teach the underlined features:  “identifying a time period of expected decreased traffic” (part of limitation 3) and “deploying the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic” (part of limitation 4).
	Tarantino teaches the general concept of:
identifying a time period of expected decreased traffic (e.g., sales are slow) (part of step/limitation 2) 
deploying the targeted advertisement (e.g., promotion) during a predetermined time period prior to the time period of expected decreased traffic (e.g., sales are slow) {At least paras 0202-0205}
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generating the targeted advertisement based on constraints; and deploying the targeted advertisement during a predetermined time period” of the combination of Ketchum and Champion especially Ketchum  to include “identifying a time period of expected decreased traffic; and deploying the targeted advertisement during a predetermined time period prior to the time period of expected decreased traffic”, taught by Tarantino.  One would be motivated to do this in order to entice users to visit and make purchases during a period of slow sales {Tarantino:  At least paras 0202-0205}.  
	However, the combination of Ketchum, Champion and Tarantino does not explicitly teach the underlined feature: “identifying a time period of expected decreased traffic corresponding to an event proximate a location and attended by consumers” (part of limitation 3).
	High teaches a general concept of identifying a time period (e.g., date in paras 0028, 0065-0066, 0075 in context with paras 0068-0069, 0073) of expected decreased traffic (e.g., sales decline, low sales in paras 0068-0069, 0073) corresponding to an event proximate a location (e.g., geographic locations in para 0075) and attended by consumers (e.g., sporting event, high school or college graduations in paras 0065-0066…etc., cultural or social factors/event in para 0075) {At least paras 0065-0069, 0073  in context with paras 0028, 0075}. 
identifying a time period of expected decreased traffic” of the combination of Ketchum, Champion and Tarantino especially Tarantino to include “identifying a time period of expected decreased traffic corresponding to an event proximate a location and attended by consumers”, taught by High.  One would be motivated to do this in order to provide an improved approach for predicting sales of a product in response to events {High:  At least para 0004}.    
	However, the combination of Ketchum, Champion, Tarantino and High does not explicitly teach the underlined features:  “receiving a channel in which the targeted advertisement is to be deployed” (limitation 5); and “deploying the targeted advertisement via the channel during a predetermined time period prior to the time period of expected decreased traffic”.
Minks-Brown teaches a general concept of:
receiving a channel (e.g., SMS channel or other channels in figs 1-2 cl. 6 lines 26-34, cl. 10 lines 8-25 in context with cl. 3 lines 61-67 through cl. 4 lines 1-54) in which the targeted advertisement is to be deployed (limitation 5) {At least figs 1-2 cl. 6 lines 26-34, cl. 10 lines 8-25 in context with cl. 3 lines 61-67 through cl. 4 lines 1-54};
deployting the targeted advertisement via the channel (part of limitation 6) {At least Fig. 2 cl. 10 lines 8-25 in context with fig. 6 cl. 18 lines 22-27, step 640 and cl. 11 lines 60-66}.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generating the targeted advertisement based on the constraints; and deploying the targeted advertisement during a predetermined time period to the time period of expected decreased traffic” of the combination of Ketchum, Champion, Tarantino and High to in include “receiving, a channel in which the targeted advertisement is to be deployed; and deploying to a subset of the consumers, the targeted advertisement via the channel”, taught by Minks-Brown.  One would be motivated to do this in order to enable the advertisers to have control of which channel they want to have their advertisements to be delivered to the customers/consumers.  	 
15.	Claim 16:  The combination of Ketchum, Champion, Tarantino, High and Minks-Brown teaches the claimed invention as in claim 15.  The combination further teaches generating the targeted advertisement includes identifying a target audience for the targeted advertisement {Ketchum:  At least para 0058}, and also {Tarantino:  At least Abstract, 0204}.
16.	Claim 17:  The combination of Ketchum, Champion, Tarantino, High and Minks-Brown teaches the claimed invention as in claim 15.   The combination further teaches generating the targeted advertisement includes generating an incentive to be included in the targeted advertisement {Tarantino:  At least paras 0202-0205 in context with 0003, see promotions/coupons}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generating the targeted advertisement” of the combination of Ketchum, Champion, Tarantino, High and Minks-Brown to include “generating the targeted advertisement includes generating an incentive to be included in the targeted advertisement”, taught by Tarantino.  One would be motivated to do this in order to entice users to visit and make purchases during a period of slow sales {Tarantino:  At least paras 0202-0205}.
17.	Claim 19:  The combination of Ketchum, Champion, Tarantino, High and Minks-Brown teaches the claimed invention as in claim 15.  The combination further teaches deploying the targeted advertisement includes transmitting the targeting advertisement to mobile devices located within a predetermined distance of the event {Tarantino:  At least paras 0202-0205 especially para 0204, Abstract} in context with {High: paras 0065-0066, 0068-0069, 0075}.
18.	Claim 20:  The combination of Ketchum, Champion, Tarantino, High and Minks-Brown teaches the claimed invention as in claim 15.  The combination teaches wherein the event includes one of a concert or sporting event {High:  At least paras 0028, 0065}.  
19.	Claims 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ketchum; (US 2011/0161162 A1); in view of Champion et al; (US 2007/0234236), in view of Tarantino; (US 2011/0112892 A1), in view of High et al; (US 2017/0278053), in view of Minks-Brown; (US 10,078,854 B1), and further in view of Roberts et al; (US 2006/0089878 A1):
20.	Claim 18:  The combination of Ketchum, Champion, Tarantino, High and Minks-Brown teaches the claimed invention as in claim 15.  The combination does not explicitly teach the underlined features:  “receiving updated traffic data corresponding to the time period of expected decreased traffic; and increasing an incentive included in the targeted advertisement based on the updated traffic data received”.
	Roberts teaches the general concept of:
receiving updated traffic data (e.g., redemption data/sales data) corresponding to
increasing an incentive (e.g., increase incentive offered in paras 0080, 0082) included in the targeted advertisement based on the updated traffic data (e.g., redemption data/sales data) received {Roberts:  At least paras 0080, 0082}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “deploying the targeted advertisement (e.g., promotion) during a predetermined time period prior to the time period of expected decreased traffic” of the combination of Ketchum, Champion, Tarantino, High and Minks-Brown to include “receiving updated traffic data corresponding to the time period of expected decreased traffic, and increasing an incentive included in the targeted advertisement based on the updated traffic data received”, taught by Roberts.  One would be motivated to do this in order to increase advertisement’s effectiveness since it will help to attract/entices users to make purchases.  
Prior Art that is pertinent to Applicant’s disclosure
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  {Garrity et al; (US 2019/0026788 A1), wherein teaches display promotions/discounts to the users in responding to determine that sales are slow between in a period of time in at least paras 0090, 0105}; and {Robert et al; (US 2006/0089878 A1), wherein teaches display/transmit/provide promotions/discounts to the user remote computers in responding to determine the possibility that sales are slow because of competitors’ retail centers are within radius to the user remote computers in at least paras 0047 in context with para 0040}.  Further, Moreau et al; (US 2016/0140627 A1), wherein teaches receiving from a user/advertiser a channel in which the targeted advertisement is to be deployed in at least para 0080.       
Response to Arguments
22.	Applicant’s arguments regarding 103 have been fully considered and are moot in view of new ground rejection.  Please see new added reference Minks-Brown; (US 10,078,854 B1) to the rejection above.    
In addition, Applicant’s arguments regarding 101 have been fully considered but are not persuasive.  
23.	Responding back to Applicant regarding 101 on pages 8 and 9 in the Applicant’s response: 
	On page 8, Applicant argued: “Applicant submits that the claims are not directed to a mental process because the claims do not include elements that can practically be performed in the human mind. Stated another way, because the elements of claims 1, 8, and 15 cannot practically be performed in the human mind, claims 1, 8, and 15 are not directed to a mental process.”  With respect to methods of organizing human activity, Applicant does not concede that the claims are directed to such an abstract idea. The claims are patent eligible because they are not directed to an abstract idea and/or integrate any abstract idea that might be present into a practical application. Specifically, the claims require that a specific channel be selected for deployment of a targeted advertisement and that the targeted advertisement be deployed via the specified channel.”
	The Office’s response:  However, the Officer respectfully submits again that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea; not integrate any abstract idea into a practical application and not 
	What Applicant is referring to (e.g., a specific channel be selected for deployment of targeted advertisement and the targeted advertisement be deployed) is abstract idea.  Further, as already indicated under step 2A prong II above, “receiving, by the computing device from a user device, a channel in which the targeted advertisement is to be deployed” is merely receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea(s).  Also, “a user device” in this limitation is merely a source, where information is received from, which is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Next, deploying/delivering, by the computing device, the advertisement via the selected channel (e.g., facebook as indicated in Applicant’s Specification Publication 0015) is merely delivering/displaying data via a website, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.
	Again, the Office respectfully submits that Step 2A prong II is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong II: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  Since as indicated above under Step 2A prong II of 101 rejection in claims 8 and 15, the additional elements/limitations of the claimed information are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and/or Adding insignificant extra-solution activity to the judicial exception; and/or Generally linking the use of the judicial exception to a particular technological environment or field of use (See details of 101 rejection under Step 2A prong II above).  Accordingly, this/these additional element(s) does/do not integrate the identified abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As the result, the Office respectfully disagrees with the Applicant’s assertion that “The claims are patent eligible because they are not directed to an abstract idea and/or integrate any abstract idea that might be present into a practical application”.  
	On page 18, Applicant further argued:  “Applicant submits that the claims provide a solution using networks, remote computers, etc. to perform a practice that did not exist before the advent of the networks, remote computers, etc. Stated another way, since the claims do not “merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet,” the claims are not directed to an abstract idea and/or are directed to a practical application”.
	The Office’s response: The Office respectfully submits Applicant asserted above “the claims provide a solution using networks, remote computers, etc. to perform a practice that did not exist before the advent of the networks, remote computers, etc. Stated another way, since the claims do not “merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet”.  However, the Applicant is silent in providing supports of why/how the claims “provide a solution using networks, remote computers, etc. to perform a practice that did not exist before the advent of the networks, remote computers……..”  Therefore, Applicant’s argument is not persuasive. 
	The Office respectively submits again that the claims invention are directed to abstract idea; the additional elements/additional limitations do not integrate the abstract idea into a practical application and the claims as a whole do not provide inventive concept.  Please see details of 101 rejection above.     
For the above mentioned reasons, rejections under 35 U.S.C. 101 for independent claim 8 and 15 still remain and/or given.  Independent claim 1 recites similar features as in claim 8; therefore is still rejected under 35 U.S.C. 101 for the similar reason as indicated above in claim 8.  Dependent claims are dependent of their base claims 1, 8 and 15. Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681